A wb.it of error had been brought in this case, on a judgment obtained in this court(a). The defendant in this court had plead the general issue, and with the plea, given notice under the act in Paterson 348, of the special matter which he intended to give in evidence on the trial, On making up the record in the canse, the clerk liad not put on the record, the notice given with the plea. It was now moved on the part of the defendant in this court, who had brought the writ of error, for leave to amend the record, by inserting the notice; but the court were clearly of opinion that [*] the record was now correct, and that the matter contained in the notice made no part of the record, and ought not to be taken notice of in making up the record, and Refused the rule'.

 Ante. 387.